DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on December 17, 2021 is acknowledged.  Currently claims 1-10 remain in the examination.  Claims 11-15 are withdrawn from examination.  Applicant is reminded that withdrawn claims must be canceled to place the application in allowable form.  

Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	Filed drawings are approved.  However, figures 2 and 5 are blurry, and improved replacement drawings may be submitted.  


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0166392 A1 to EYER (hereinafter “EYER”).
Regarding claims 1 and 6, EYER discloses a method of communicating using two -dimensional code – QR code (see abstract) comprising displaying a QR code is displayed on the reception/display device 20 (see paragraphs 0035 and thereafter, steps S312 and S326) wherein the QR code contains address of the website (see paragraphs 0005 and 0042) and a smart terminal - user device 40 (see paragraph 0064) scans a QR code (see figure 1, paragraph 0025 and 0043) and connects to the destination (see paragraph 0023).   The destination indicated by the QR code may be interpreted as a communication module.  The user device 40 is a two-dimensional code based communication apparatus.   
Regarding claims 2 and 7, although not stated in explicit manner, the URL’s (see paragraph 0042) is in general dynamically created.
Regarding claims 4 and 9, the user may be prompted to select a subscription duration (see paragraph 0041). It can be inferred that once subscription period/time is over, the service is no longer provided.  
Regarding claims 5 and 10, the reception apparatus 20 is previously registered for downloading content (see paragraph 0052) with user’s name and other information.  

Allowable Subject Matter
s 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at two-dimensional code based communication method and apparatus by displaying a two-dimensional code, and the user scanning the two-dimensional code to establish communication with the communication module.  The limitations of claims 3 and 8 wherein the number of smart terminals connected to the communication module are counted, and when the number is over the predetermined limit, the two dimensional code is no longer displayed is neither disclosed nor suggested by the cited references.  Even if some teachings may be found in other references, Examiner finds no grounds to combine them.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 5, 2022